Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The amendments filed on Dec. 11, 2020 have been entered.  

Status of the Claims
Claims 48, 51-53, 55, 56, and 59-73 are pending and are now under consideration.  No claims have been amended; claims 1-47, 49, 50, 54, 57, and 58 are cancelled; claims 66-73 have been added.  This Office Action is in response to the request for continued examination filed on Dec. 11, 2020.  

OBJECTIONS/REJECTIONS MAINTAINED

The rejections of claims 48, 51-53, 55, 56, and 59-65 under 35 U.S.C. 103(a) are maintained as discussed below.

Claim Objections
Applicant is advised that should claim 65 be found allowable, claim 72 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  
New claim 72 requires the composition of claim 53 to comprise 0.8 g of L-histidine.  Claim 65 also requires the composition of claim 53 to comprise 0.8 g of L-histidine.  The only difference between claims 65 and 72 is that claim 65 repeats language that is already present in claim 53 (e.g., administering to a human child subject suffering from, or susceptible to, atopic dermatitis as a single daily dose an oral composition).  Since this language is already present in claim 53, the only limitation added by claim 65 is limiting the composition to one comprising 0.8 g of L-histidine.  Notably, this is the same limitation added by claim 72.  Thus, claims 65 and 72 are substantial duplicates.  

Claim Rejections - 35 USC § 112(a) (or pre-AIA , 1st Paragraph)
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 68, 69, and 73 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably 
The response filed Dec. 11, 2020 has introduced NEW MATTER into the claims.  New claims 68 and 69 recite the embodiment where the oral composition comprises a gel.  The instant application provides insufficient support for compositions comprising "gels" as an ingredient as instantly claimed.  The instant application never teaches a "gel" generically as a component (ingredient) of a composition.  In fact, support for "gels" generically is only found for gels as a form of the composition (not an ingredient), and even then only for topical (not oral) compositions (see instant pars. [0063], [0077]-[0078] of the published application; Example 10 (which teaches application (i.e., topical) to skin, not an oral composition)).  There is no disclosure in the application as-filed for oral compositions containing (or even in the form of) gels.  In the absence of support for oral compositions comprising gels as a generic ingredient, the recitations including a gel as an ingredient in claims 68, 69, and 73 (which depends from claim 69) are new matter and must be removed from the claims.  
The response did not point out where support for new claims 68-69 could be found in the originally filed disclosure.  Although the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims, when filing an amendment an applicant should show support in the original disclosure for new or amended claims.  See MPEP 714.02 and 2163.06 (“Applicant should therefore specifically point out the support for any amendments made to the disclosure.”).  Instant claims 51, 52, and 55-57 now recite limitations that were not clearly disclosed in the specification as filed and that 

Claim Rejections - 35 USC § 112(b) or (pre-AIA ) 35 USC § 112 (2nd Par.)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 66-69 and 73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
A.  Claims 66 and 67 recite "wherein the L-histidine or the pharmaceutically acceptable salt thereof is the sole active ingredient".  As discussed previously (see the indefiniteness rejections on pgs. 3-5 of the Office Actions dated 8/21/18 and 5/15/19), these limitations are indefinite.  These recitations are indefinite because it is unclear exactly what active ingredients are excluded by the claims.  It is unclear what property or properties are required for an active ingredient to qualify as being "for treating and/or delaying the onset of atopic dermatitis".  Are ingredients that may be included for other reasons, but happen to treat one or more symptoms of the recited conditions excluded?  If not, what other criteria are required in order to disqualify an ingredient from the claim?  Further, these limitations are unclear because almost any substance can be considered 
B.  Claims 68, 69, and 73 are indefinite in the limitation requiring "a gel" as an ingredient contained in the composition.  The term "gel" is vague and indefinite inasmuch as the instant specification provides no definition or guidance as to what features are required for a compound to be considered "a gel".  Does "a gel" require a certain viscosity, water content, or tensile modulus?  If so, which is/are required and what is the threshold for the defining feature(s)?  Or are some other properties required/intended?  If so, what are they?  Further, given that the instant specification never mentions "a gel" as a 

Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 

Claims 48, 53, 60, 62, and 65-73 are rejected under 35 U.S.C. 103(a) as being unpatentable over FRAY (US 2006/0204552; Pub. Sep. 14, 2006), THOMAS (US 2002/0004072; Pub. Jan. 10, 2002; on IDS), PETERSON (US 6,211,221; Issued Apr. 3, 2001; on IDS), and CLAXTON (Claxton, A. J., et al. Clin. Therapeutics (2001), 23(8); pp. 1296-1310).  
Fray discloses orally administered foodstuff compositions containing histidine or a salt thereof (title; abstract; [0015]-[0016], [0045], [0051], [0112]).  Fray teaches the use of the composition in the treatment of skin disorders (e.g., atopic dermatitis) (abstract; [0003], [0015], [0050], [0057]; claim 19).  The compositions are for administration to humans ([0036], [0050]), and may be provided in liquid form ([0037], [0043]).  Fray teaches an amount of histidine of up to 10,000 mg (10 g) per day (abstract; [0017]; Table 1).  The instant claims recite "4g" (claim 48), "0.2 to 1g" (claim 53), and "0.8g" (claim 65).  Thus, the amounts taught by Fray overlap with, and render obvious, the instantly claimed amounts.  It is noted that histidine constitutes, by far, the most abundant component of Fray's compositions.  Fray does not expressly teach suspensions.  
Thomas discloses L-histidine compositions for oral delivery of histidine (title; abstract; [0018]; claim 9).  The compositions only comprise L-histidine and standard excipients (i.e., diluents or carriers), and take the form of capsules, solutions, nutritional beverages, drinkable suspensions, etc. (i.e., compositions in liquid form) ([0018], [0037], [0043]-[0044]; Table 5; claims 1-5 and 9).  Thomas exemplifies compositions having from 7.6-25.4% by weight excipient, the remainder L-histidine (Table 1).  Thomas exemplifies gelatin capsules filled with an approximately 600 mg dose of L-histidine ([0043]; Table 5).  
Likewise, Peterson discloses dietary supplements of L-histidine compositions for oral delivery of L-histidine (title; abstract; col. 5, lines 33-37).  Peterson teaches the compositions may be formulated as oral liquids and/or foodstuffs, including suspensions (col. 9, lines 25-26 and col. 9, line 58 to col. 10, line 5).  Peterson teaches the histidine-containing dietary supplements are for human or veterinary applications, and teaches the amount of histidine is from about 500 mg (0.5 g) to 30 g daily for human applications (col. 7, lines 58-67).  Histidine is the only active ingredient in the capsules/tablets.  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have formulated the edible histidine compositions of Fray as suspensions for the treatment of atopic dermatitis.  One would have been motivated to do so with a high expectation of success since both Thomas and Peterson teach that histidine can be formulated as a suspension for delivery in the same nutraceutical forms taught by Fray.  Further, it is well within the skill of the ordinary artisan to select the appropriate form (and amount) of an active agent for delivery, particularly since both Fray and Thomas teach nutritional products (e.g., supplements) and drinks (and since the references teach amounts of histidine that overlap with those instantly claimed).  
Further regarding the amount of histidine (e.g., as recited in claims 48, 53, 65, 68, 69, 72, and 73, the amount of active agent (i.e., histidine) is clearly a result effective variable that must be determined based on a variety of factors including the age, body weight, and health of the patient, the condition(s) to be treated and their severity, the 
Regarding the limitation of a single daily dose, an artisan knows that a single daily dose is advantageous in terms of patient compliance.  For example, Claxton reports on the association between dose regimens and medication compliance (title; abstract).  Claxton teaches that dose frequency is inversely related to the rate of compliance, and that simpler, less frequent dosing regimens resulted in better compliance across a variety of therapeutic classes (p. 1296, Background section; p. 1297, Conclusions section; p. 1301, DISCUSSION section; p. 1304, CONCLUSIONS section).  Claxton teaches that a single daily dose resulted in the highest compliance rates (abstract; p. 1296, Results section; p. 1300, Table II; p. 1301, Table III), better than two or more doses per day.  
In light of these teachings, it would have been prima facie
Regarding claims 60 and 62, these claims merely recite an intended result of the methods recited in claims 48 and 53, respectively.  The MPEP states a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’"  See MPEP § 2111.04(I).  The limitations of claims 60 and 62 add no additional active method steps, and do nothing more than recite an intended result of the active method steps recited in claims 48 and 53.  
Regarding claims 66 and 67, the indefiniteness rejection above is noted.  Not only does histidine constitute, by far, the most abundant component of Fray's compositions, but Fray teaches that histidine has been shown to increase epidermal ceramide synthesis, is involved in the differentiation pathway of keratinocytes, and is involved in the growth and repair of tissue.  Fray even demonstrates increased ceramide and lipid synthesis in keratinocytes with histidine alone (Figs. 3, 7, and 10).  In addition, Fray teaches that histidine deficiency results in eczema of the skin ([0015]).  Thus, one of skill in the art would expect that administration of histidine (alone) would act to treat and/or delay the onset of eczema (a type of atopic dermatitis).  
Regarding claims 68 and 69, Fray teaches the histidine is preferably powdered ([0016]), and that the composition can be provided as a powder ([0043], [0046], [0112]).  Likewise, Thomas teaches the compositions may be in powdered form ([0018]; claim 9).  Similarly, Peterson teaches the histidine is formulated with a pharmaceutically acceptable solid or liquid carrier, and solid forms include powders (col. 9, lines 25-44).  In light of these teachings, it would have been prima facie
Regarding claims 70 and 71, Fray teaches treatment for up to 12 weeks ([0084], [0112], [0117]; Fig. 19).  Likewise, Peterson teaches daily administration for 4 weeks (an entire monthly menstruation cycle) (col. 5, lines 2-5).  In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to continue treatment with histidine for at least 4 weeks.  One would have been motivated to do so since the prior art suggests this timeframe.  Moreover, it is well within the skill of the ordinary artisan to determine the appropriate timeline for treatment with a given composition.  

Claims 48, 53, 59-62, and 65-73 are rejected under 35 U.S.C. 103(a) as being unpatentable over FRAY (US 2006/0204552; Pub. Sep. 14, 2006), THOMAS (US 2002/0004072; Pub. Jan. 10, 2002; on IDS), PETERSON (US 6,211,221; Issued Apr. 3, 2001; on IDS), CLAXTON (Claxton, A. J., et al. Clin. Therapeutics (2001), 23(8); pp. 1296-1310), and SHIAO (US 2006/0251703; Pub. Nov. 9, 2006).  
The teachings of Fray, Thomas, Peterson, and Claxton are presented supra, and are incorporated herein.  These references do not teach citric acid.  However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have included citric acid in a composition to treat atopic dermatitis.  
For example, Shiao discloses an edible food or beverage composition for the treatment of allergic and hypersensitivity diseases such as, inter alia, dermatitis (title; abstract; [0002], [0049], [0056]).  Shiao teaches the edible oral compositions may be in the form of drinks or liquid suspensions ([0049]-[0051], [0059]; Example 38; claims 30, 37, 46).  Shiao teaches that edible acids such as citric acid have utility in the treatment and alleviation of hypersensitivity diseases ([0043]-[0044], [0102]; claim 25), with citric 
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have formulated the edible histidine compositions of Fray as suspensions with citric acid.  One would have been motivated to do so with a high expectation of preparing an improved formulation for the treatment of dermatitis since Shiao teaches that edible acids such as citric acid can be formulated as oral liquid suspensions for treatment of allergic and hypersensitivity diseases such as dermatitis.  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results (i.e., an oral suspension expected to treat allergic and hypersensitivity diseases such as dermatitis).  

Claims 48, 51-53, 55, 56, 60, 62, and 65-73 are rejected under 35 U.S.C. 103(a) as being unpatentable over FRAY (US 2006/0204552; Pub. Sep. 14, 2006), THOMAS (US 2002/0004072; Pub. Jan. 10, 2002; on IDS), PETERSON (US 6,211,221; Issued Apr. 3, 2001; on IDS), CLAXTON (Claxton, A. J., et al. Clin. Therapeutics (2001), 23(8); pp. 1296-1310), and VENUS (US 2003/0191192; Pub. Oct. 9, 2003) and/or ZIMMERMAN (US 4,686,107; Issued Aug. 11, 1987).  
The teachings of Fray, Thomas, Peterson, and Claxton are presented supra, and are incorporated herein.  The references do not teach glycerol.  
However, Venus discloses an oral suspension formulation for administration of a drug (title; abstract).  The formulation comprises glycerin (i.e., glycerol) (a glycol) and gum arabic (considered a gel/gelling agent) (claims 7-8).  Venus teaches the disclosed 
Similarly, Zimmerman discloses a sweetener composition comprising glycerol and gum arabic that is advantageously used in the preparation of low carbohydrate foods and beverages (title; abstract).  Zimmerman teaches that certain people require low carbohydrate diets as a result of their metabolic sensitivity to carbohydrate (col. 1, lines 16-26).  Zimmerman teaches that glycerol is a colorless, odorless, viscous liquid with a sweet taste suitable for use in foods for human consumption (col. 1, lines 44-52), and also that gum arabic is used in foods as a stabilizer and thickener to form viscous solutions (a gel or gelling agent) (col. 2, lines 21-24) that prevents aggregation of small particles in the dispersed phase.  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have formulated the edible histidine compositions of Fray as suspensions with glycerin (glycerol).  One would have been motivated to do so with a high expectation of success since both Venus and Zimmerman teach that these components are useful to prepare suspension vehicles with advantageous properties.  For example, Venus teaches the disclosed suspensions maintain homogeneity without additional shaking for at least 30 days at room temperature, providing a uniform dose during this period ([0017], [0024], [0044]), and Zimmerman discloses a sweetener composition comprising glycerol that is advantageously used in the preparation of low carbohydrate foods and beverages which is important for people on a limited carbohydrate diet (col. 1, lines 16-26).  Further, viscous solutions formed with these components are known to prevent prevents aggregation of .  

Claims 48, 53, 60, and 62-73 are rejected under 35 U.S.C. 103(a) as being unpatentable over FRAY (US 2006/0204552; Pub. Sep. 14, 2006), THOMAS (US 2002/0004072; Pub. Jan. 10, 2002; on IDS), PETERSON (US 6,211,221; Issued Apr. 3, 2001; on IDS), CLAXTON (Claxton, A. J., et al. Clin. Therapeutics (2001), 23(8); pp. 1296-1310), and IRWIN (US 2005/0015124; Pub. Jan. 20, 2005).  
The teachings of Fray, Thomas, Peterson, and Claxton are presented supra, and are incorporated herein.  The references do not teach treatment with UV light.  However, treatment with UV light is well-known for the treatment of skin disorders, such as atopic dermatitis.  
For example, Irwin discloses the treatment of skin disorders such as atopic dermatitis by applying ultraviolet (UV) light to diseased regions of a patient's skin (title; abstract; [0033], [0052]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have used UV light in combination with an oral suspension of histidine, to provide a suitable treatment for atopic dermatitis.  One would have been motivated to do so since both oral histidine and UV light are known for this use (per Fray and Irwin, respectively).  The MPEP states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).  See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  It is also noted that the MPEP states that the selection of known materials (or processes) based on their suitability for their intended uses is prima facie obvious.  See MPEP § 2144.07.  “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).  In this case, both histidine and UV light are known for the treatment of atopic dermatitis (per Fray and Irwin, respectively).  Thus, it is prima facie obvious to use these known treatments in combination.  

Response to Arguments

Applicant's arguments have been fully considered but are not persuasive.  Applicant argues that claims 66 and 67 have been added to address one deficiency in the 4/22/20 declaration (response, pgs. 8-9).  
First, claims 66 and 67 introduce indefiniteness issues as discussed in detail herein intended to be an active ingredient (by reference to par. [0062] of the instant application, see p. 8 of the 7/2/18 response), par. [0062] lists various carriers and vehicles for the composition, many of which have other known uses in the art, and this is precisely the point of the rejection.  Although par. [0062] (and other portions of the specification) may list certain ingredients intended for a certain use, no special definitions are provided and many of the listed ingredients have other uses.  While the specification lists a number of compounds as carriers (e.g., water, isopropyl myristate, lactose, etc.; see par. [0062]), the examiner has provided evidence that at least some of these so called "carriers" can be considered to have an activity excluded by the claim.  To further illustrate the examiner's point, US 2004/0052826 (to Fernandez-Kleinlein) was previously cited.  Fernandez-Kleinlein teaches compositions for improving the effect of water on skin conditions such as eczema, atopic eczema (i.e., atopic dermatitis), and dry skin (title; abstract; par. [0003]).  Fernandez-Kleinlein teaches isopropyl myristate as an emollient (par. [0077]) and lactose as a moisturizer ([0079]) (these examples are not meant to represent an exhaustive analysis of all such ingredients taught by the reference).  Thus, Fernandez-Kleinlein establishes that, in the same field of invention, at least water, isopropyl myristate, and lactose have activities that appear to be excluded by the claims.  
Second, claims 66 and 67 are the only two claims that make any attempt to place a limitation on the active agent(s) in the composition.  Thus, the declaration is still defective for this reason for all of claims 48, 51-53, 55, 56, 59-65, and 68-73.  Further, while applicant requests an interview prior to issuance of another Office Action, that request cannot be accommodated.  As reflected in the 9/21/20 interview summary, the examiner suggested reviewing proposed amendments prior to filing said amendments.  However, applicant did not contact the examiner prior to filing.  Because the amendment has been filed, the case is on the examiner's docket and must be acted upon.  
Applicant argues that claims 70 and 71 have been added to address one deficiency 
Applicant argues that Fray should not be used to reject the present claims (response, pgs. 11-12).  
However, the example of Fray was not used as the basis of the rejection.  Rather, Fray clearly teaches the use of the composition for the treatment of eczema/atopic dermatitis (abstract; [0003], [0015], [0050], [0057]; claim 19) in humans ([0036], [0050]).  That the Example of fray does not study atopic dermatitis does not take away from Fray's teaching that 1) the compositions of the invention are useful for this purpose, and 2) histidine deficiency results in eczema of the skin.  In fact, given Fray's teaching that histidine deficiency results in eczema of the skin, it is unclear why improvement of atopic dermatitis following administration of histidine to those suffering from atopic dermatitis would be considered unexpected at all.  Rather, this appears to be a logical outcome which would be expected based on the teachings of the prior art.  Applicant is reminded that "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  See MPEP § 2123(II).  Finally, despite making much of the differences between the example of Fray and the instant claims, applicant has still not addressed the question(s) set forth in the 6/11/20 Office Action 
Applicant argues that claims 72 and 73 have been added to address one deficiency in the 4/22/20 declaration (response, p. 12).  
Applicant argues that claims 72 and 73 have been added to address one deficiency in the 4/22/20 declaration (response, pgs. 9-10).  Again, claims 65, 72, and 73 are the only claims that limit the composition to one comprising 0.8 g of histidine.  Thus, the declaration is still defective for this reason for all of the other claims.  Moreover, applicant does not address the discrepancies noted in items #11 and #13 of the declaration or the much lower amounts recited in other claims (e.g., claim 53.  Further, the prior art teaches amounts that encompass the claimed amount as discussed in the rejection above.  

Conclusion
Claims 48, 51-53, 55, 56, and 59-73 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658